Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Abbott (20180133250) and Hartmann (5425862) are regarded as the closest prior art of record. 
Abbott, paragraph 59 of the PGPUB, teaches the copper metal can he removed or separated from the solution in various ways, such as by lifting the metal out of the solution or pouring the solution alone into another container.
Although Hartmann teaches a device comprising a container, Hartmann, FIG. 4., teaches this device comprises a container 31, serves as a sump for the electrolyte and is filled up to a certain level with electrolyte. A permeable basket 32, in which there is copper scrap 33, is submersed into said electrolyte. The copper scrap 33 is not dissolved by the electrolyte itself, which is substantially composed of copper sulfate in sulfuric acid. The introduction of copper ions into the electrolyte takes place as follows: A pump 34 takes electrolyte from the sump 31 and feeds it via a line 35 to a multiplicity of air injectors 36 connected in parallel. In the air injectors 36, the electrolyte is enriched with atmospheric oxygen and is directed thus onto the copper scrap 33 in the container
With the aid of the atmospheric oxygen, the electrolyte can then dissolve the copper scrap 33, so that additional copper ions enter into the electrolyte.
Hartmann teaches a system comprising air injectors wherein the electrolyte is enriched with atmospheric oxygen and is directed thus onto the copper scrap and therefore teaches away from combining with Abbott as Abbott does not teach use air injectors to enrich the saline solution.
Therefore, there it would not be obvious to combine Hartmann with Abbott.

Further, W02018052995 (cited on the 9/15/21 IDS)  paragraph 23, teaches the copper metal in solid form is placed into the solution in a sealed vessel, and the sealed vessel is placed in an oven to heat or maintain the solution at a temperature equal or substantially equal to 37° Celsius for a predetermined period of time during which copper ions leach from the copper metal into the solution, where they may form insoluble salts by combining with negatively charged counter-ions, such as phosphate. After the period of time has expired, the solution is separated from the copper metal and constitutes a copper ion containing solution that can be used as a copper ion treatment for topical application to anatomical tissue in various areas of the body to treat various body conditions.
This reference does not teach a method comprising a basket and vessel as claimed in claim 12. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	5/24/22